Citation Nr: 1332254	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 30, 2010, and greater than 10 percent thereafter for sinusitis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for eczema.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to service connection for fractures of all toes of the left foot.

6.  Entitlement to service connection for lacerations of the right ring finger and hand.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

8.  Entitlement to service connection for shingles.

9.  Entitlement to service connection for residuals of a left shoulder injury.

10.  Entitlement to service connection for a sleeping disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August to December 1971 and from March 1972 to September 1980.  He also had additional U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted, in pertinent part, the Veteran's claims of service connection for sinusitis, bilateral hearing loss, and eczema, assigning zero percent ratings effective November 8, 2007, for each of these disabilities.  The RO also denied the Veteran's claims of service connection for hypertension, fractures of all toes of the left foot, lacerations of the right ring finger and hand, GERD, shingles, and for residuals of a left shoulder injury.  

This matter also is on appeal from a July 2010 rating decision in which the RO granted the Veteran's claim of service connection for hypertension, assigning a zero percent rating effective November 8, 2007.

In an August 2012 rating decision, the RO assigned a higher initial 10 percent rating effective March 30, 2010, for the Veteran's service-connected sinusitis.  Because the initial ratings assigned to the Veteran's service-connected sinusitis are not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Having reviewed the record evidence, the Board finds that the issues are as stated on the title page of this decision.

In statements on a VA Form 9 dated on October 27, 2010, and date-stamped as received by the RO on October 29, 2010, the Veteran requested a Central Office Board hearing.  In August 2013 correspondence, the Veteran requested a videoconference Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected sinusitis, bilateral hearing loss, eczema, and hypertension are all more disabling than currently evaluated.  The Veteran also contends that he incurred fractures of all toes of the left foot, lacerations of the right ring finger and hand, GERD, shingles, and residuals of a left shoulder injury during active service.  He alternatively contends that his in-service exposure to herbicides while in Thailand caused or contributed to his current GERD.

As noted in the Introduction, in August 2013 correspondence, the Veteran requested a videoconference Board hearing at the RO.  The Veteran's service representative argued in a statement attached to the August 2013 correspondence that this appeal should be remanded in order to schedule a videoconference Board hearing at the RO.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

